Citation Nr: 1725795	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-31 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 30 percent disabling (outside of the period for which a temporary total rating was assigned from February 28, 2007 to December 30, 2008 for convalescence following right total knee replacement).

2.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to November 1, 2012 and 30 percent disabling thereafter (outside of the periods for which a temporary total rating was assigned for convalescence following left knee arthroplasty from May 27, 2011 to June 30, 2011 and for convalescence for left total knee replacement from September 14, 2011 to October 31, 2012).

3.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated as 70 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2009 rating decision denied a rating in excess of 30 percent for a right knee disability, a rating in excess of 10 percent for a left knee disability, and entitlement to TDIU.  The schedular rating for the left knee disability was subsequently increased to 30 percent, effective November 1, 2012, after a thirteen-month temporary total rating for convalescence following a left total knee replacement.  These issues were previously before the Board in October 2016, when they were remanded to schedule a Travel Board hearing at the RO.  As noted in the issue statements on the title page of this decision, temporary total ratings were assigned for the right and left knee disabilities at various points in the appeal period.

The July 2014 rating decision denied a rating in excess of 70 percent for PTSD.  The Board notes parenthetically the July 2014 rating decision also confirmed and continued the 30 percent rating assigned for the left knee disability, even though this issue was already under appellate consideration.

The Veteran appeared at a hearing before the undersigned in January 2017.  

During the January 2017 hearing, the Veteran's representative suggested the initial rating for PTSD may be encompassed by the present appeal.  The Board finds the issue before it is properly characterized as a claim for an increased rating.  An August 2006 rating decision granted service connection for PTSD, effective November 16, 2004, with an initial 30 percent rating.  The Board acknowledges the Veteran filed an increased rating claim for PTSD in the appeal period of the August 2006 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that a new claim for an increased rating filed during the appeal period may constitute new and material evidence under § 3.156(b), in which case it relates back to the original claim).  However, the AOJ adjudicated the merits of the Veteran's request for increased compensation for PTSD, to include all newly submitted evidence, in an August 2007 rating decision.  The August 2007 rating decision assigned a 70 percent rating for PTSD, effective April 11, 2006.  The record reflects the Veteran was properly notified of this decision.  He did not file a notice of disagreement or new and material evidence within one year of notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302(a) (2016).  Thus, the August 2007 rating decision is final with respect to the rating assigned for PTSD, and the current appeal of the rating assigned for PTSD relates to a subsequently filed increased rating claim.  While the notice letter for the July 2014 rating decision and the related August 2016 statement of the case indicate the increased rating claim was received on September 17, 2012, a July 2012 Veterans Claims Assistance Act of 2000 (VCAA) notice letter clearly indicates the date of claim predates September 17, 2012.  The July 2012 VCAA notice letter indicates it amends a prior February 2009 VCAA notice letter to include the applicable requirements for establishing a higher rating for PTSD.  The February 2009 VCAA notice letter relates back to the Veteran's December 2008 formal application for TDIU.  The Board resolves reasonable doubt in the Veteran's favor and finds the Veteran's December 2008 TDIU included an implied increased rating claim for PTSD, as suggested in the July 2012 VCAA notice letter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As explained in the following decision, the Board finds entitlement to TDIU is warranted during the requisite appeal for the combined effects of the Veteran's service connected disabilities (outside of the periods for which temporary total ratings were assigned for his right and left knee disabilities); however, this does not fully resolve the issue of TDIU as the Veteran is presumed to be seeking the maximum benefit allowed by law.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  SMC at the housebound rate is payable when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. §3.350(i).  For the purposes of SMC, TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 293.  Thus, the Board must adjudicate whether SMC at the housebound rate is warranted in the context of the present appeal, to include a determination of whether TDIU is warranted for individual disabilities.  A remand is required for the ratings assigned for the Veteran's right and left knee disabilities.  The ratings assigned for these disabilities are inextricably intertwined with whether SMC at the housebound rate is warranted; therefore, the Board must defer adjudication of the issue of entitlement to SMC at the housebound rate.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The Board notes the Veteran's representative filed a motion in June 2017 to advance this appeal on the Board's docket on the basis of terminal illness pursuant to 38 C.F.R. § 20.900(c) (2016).  The motion is denied.  Although there is medical evidence the Veteran has recently undergone acute hemodialysis, there is insufficient evidence of record to support a finding of a terminal illness.

The issues of increased ratings for right and left knee disabilities, as well as the issue of entitlement to SMC at the housebound rate (to include the implied issue of whether individual service-connected disabilities warrant TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not manifest the particular symptoms associated with the 100 percent rating criteria under the General Rating Formula for Mental Disorders, or others of similar severity, frequency, and duration, and his PTSD has not resulted in total occupational and social impairment at any point in the appeal period.

2.  A temporary total evaluation was assigned for convalescence following right total knee replacement from February 28, 2007 to December 30, 2008.

3.  The Veteran filed an increased rating claim for his right knee disability on February 6, 2008.

4.  The Veteran filed an increased rating claim for his left knee disability on November 6, 2008.

5.  The Veteran filed a formal TDIU claim on December 11, 2008.

6.  A temporary total evaluation was assigned for convalescence following left knee arthroplasty from May 27, 2011 to June 30, 2011 and for convalescence for left total knee replacement from September 14, 2011 to October 31, 2012.

7.  From January 1, 2009 to May 26, 2011, the Veteran's service-connected disabilities were rated as less than total, but he met the schedular percentage requirements for TDIU and his service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

8.  From July 1, 2011 to September 13, 2011, the Veteran's service-connected disabilities were rated as less than total, but he met the schedular percentage requirements for TDIU and his service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

9.  Since November 1, 2012, the Veteran's service-connected disabilities have been rated as less than total, but he has met the schedular percentage requirements for TDIU and his service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met at any point in the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU were met from January 1, 2009 to May 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2016).

3.  The criteria for entitlement to TDIU were met from July 1, 2011 to September 13, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2016).

4.  The criteria for entitlement to TDIU have been met since November 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

This decision grants entitlement to TDIU throughout the requisite appeal period when a temporary total rating was not otherwise assigned.  The issues of increased ratings for right and left knee disabilities, as well as the issue of entitlement to SMC at the housebound rate (to include the implied issue of whether individual service-connected disabilities warrant TDIU), are being remanded the AOJ for further development.  Thus, the following analysis of VA's duties under the VCAA relates only to the denial of schedular rating in excess of 70 percent for PTSD.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified psychiatric treatment records have been obtained and considered regarding this claim.  VA has also obtained records from the Social Security Administration (SSA) regarding the Veteran's claim for benefits with that agency.  VA provided psychiatric examinations in September 2009 and July 2014 in efforts to help the Veteran establish his claim for increased compensation.  There is nothing that suggests these examination reports are inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after a clinical interview and review of the claims file.  In the January 2017 hearing before the undersigned, the Veteran's representative conceded a new psychiatric examination is not necessary.

As there is no indication that any additional notice or assistance could aid in substantiating claims that are the subject of this appeal, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD has been rated as 70 percent disabling in accordance with the General Rating Formula for Mental Disorders throughout the requisite appeal period, which, as explained in the introduction, commenced with his December 2008 TDIU claim and includes consideration of the year prior to the claim in accordance with 38 C.F.R. § 3.400(o)(2).

Under the General Rating Formula for Mental Disorders, a 100 percent disability rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board notes the use of GAF scores ceased with the publication of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) in 2013, but GAF scores remain a useful tool for assessing the Veteran's level of functional impairment prior to that date.

Here, the record does not establish a 100 percent rating is warranted for PTSD at any point in the appeal period because the preponderance of evidence is against a finding that the disability has resulted in total occupational and social impairment.  Further, the preponderance of evidence is against a finding that the Veteran has manifest the particular symptoms associated with the 100 percent rating criteria under the General Rating Formula for Mental Disorders, or others of similar severity, frequency, and duration.

The most recent VA examiner in July 2014 described the functional impairment associated with PTSD as occupational and social impairment with reduced reliability and productivity, which corresponds to the 50 percent rating criteria under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The July 2014 VA examiner noted the Veteran's symptoms include depressed mood, anxiety, and chronic sleep impairment, which are listed as example symptoms in the 30 percent rating criteria.  Id.  The July 2014 VA examiner explained review of the claims file, medical records, and clinical interview with the Veteran reveal the Veteran's condition remained essentially the same since his previous evaluation.  The July 2014 VA examiner specifically noted the Veteran's psychiatric impairment does not rise to the level of total occupational impairment when assessing the effect of PTSD on the Veteran's ability to work.

A September 2009 VA examiner also assessed the functional impairment associated with PTSD as occupational and social impairment with reduced reliability and productivity.  The September 2009 VA examiner assigned a GAF score of 60, which indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The September 2009 VA examiner specifically noted the Veteran's psychiatric impairment does not rise to the level of total occupational and social impairment.  The September 2009 VA examiner reported the Veteran experiences daily avoidance symptoms as a result of PTSD, in addition to depressed mood, anxiety and chronic sleep impairment.  The September 2009 VA examiner explained the avoidance symptoms and sleep impairment were the primary drivers behind the Veteran's reduced reliability and productivity when assessing the effect of PTSD on his ability to work.

The VA examiners' assessment of the occupational and social impairment resulting from PTSD is consistent with the recorded history of the disability noted throughout treatment records.  It is also consistent with the Veteran's lay reports.  A VA staff psychologist, R.R.J., Ph.D., who has treated the Veteran throughout the appeal period, has noted depressed mood, generalized anxiety, and chronic sleep impairment, but has also noted the Veteran does not have a history of suicidal ideation and has good judgment, fair insight, and logical, goal-directed thoughts.  The Veteran has never reported he experiences symptoms that are similar to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although the Veteran has reported difficulty maintaining relationship with women, he has been able to maintain his relationships with several close family members, to include his mother and children.

In sum, the evidence fails to establish that it is at least as likely as not that the Veteran's PTSD has resulted in total occupational and social impairment at any point in the appeal period.  While there is evidence of decreased occupational and social functioning, this impairment is fully contemplated by the criteria for ratings less than 100 percent under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  There is no indication the Veteran has experienced any of the example symptoms listed in the 100 percent criteria or others of similar severity, frequency, and duration.  To the contrary, the primary symptoms noted by VA examiners and the Veteran's mental health providers are specifically listed in the 30 percent rating criteria.  As such, the Board finds the preponderance of evidence is against the Veteran's increased rating claim for PTSD, and the benefit-of-the-doubt rule does not apply.  Accordingly, entitlement to a rating in excess of 70 percent for PTSD must be denied.

The Board notes it defers consideration of whether TDIU is warranted for PTSD standing alone, as this determination is relevant only in the context of entitlement to SMC at the housebound rate.  The issue of entitlement to SMC at the housebound rate is being remanded to the AOJ for further development and initial consideration.

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Here, the Veteran the Veteran was entitled to a temporary total rating for convalescence following right total knee replacement throughout the initial portion of the appeal period until January 1, 2009.  The Board notes the Veteran filed the increased rating claim for his right knee in February 2008; the left increased rating claim for his left knee in November 2008; and a formal TDIU claim in December 2008.  Even considering the provisions of 38 C.F.R. 3.400(o)(2) and the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), an effective date for TDIU prior to convalescence period is not possible.  Further, the Veteran was granted a temporary total rating for convalescence for convalescence following left knee arthroplasty from May 27, 2011 to June 30, 2011 and for convalescence for left total knee replacement from September 14, 2011 to October 31, 2012.  As such, TDIU cannot be assigned during these periods.

The Board finds the evidence establishes that it is at least as likely as not the Veteran's service-connected disabilities, standing alone, have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him throughout the appeal period.  The Veteran has also met the schedular percentage requirements for TDIU during this period, as his PTSD has been rated as 70 percent disabling throughout the appeal period.  See 38 C.F.R. § 4.16(a).

The Board notes the AOJ apparently denied entitlement to TDIU because the Veteran's grant of disability benefits by the SSA was based, in part, on a back disorder, which is not a service-connected disability.  Yet, SSA records show the grant of benefits was also based on PTSD, which is a service-connected disability.  Treatment records throughout the appeal period clearly show the orthopedic impairment emanating from the Veteran's service-connected bilateral knee disabilities now far exceeds the impairment resulting from the nonservice-connected back disorder.  The evidence of record shows the Veteran's mobility has been severely limited by his service-connected bilateral knee disabilities, to the extent that both knee joints had to be replaced during the requisite appeal period.  The Veteran continues to experience significant limitation in mobility even after total replacement of both knees, which would make it difficult for him to perform many occupational tasks.  When this limitation of mobility in viewed in conjunction with the occupational impairment resulting from PTSD, it establishes that it is at least as likely as not that the Veteran's service-connected disabilities, standing alone, have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him throughout the appeal period.

The Board notes this decision should not be viewed as anything less than a grant of TDIU for periods during the requisite appeal period for which a temporary total rating is not in effect.  Thus, TDIU is warranted from January 1, 2009 to May 26, 2011; July 1, 2011 to September 13, 2011; and since November 1, 2012.

This constitutes a full grant of the benefit sought with respect to the Veteran's TDIU claim; however, as noted in the introduction, a finding of whether TDIU is warranted for individual disabilities must be adjudicated in the context of the issue of entitlement to SMC at the housebound rate.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 293.  The Board defers adjudication of TDIU in this context, as the issue of entitlement to SMC at the housebound rate is being remanded to the AOJ for further development and initial consideration.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU, effective January 1, 2009 to May 26, 2011, is granted.

Entitlement to TDIU, effective July 1, 2011 to September 13, 2011, is granted.

Entitlement to TDIU, effective November 1, 2012, is granted.


REMAND

The evidence indicates the Veteran's service-connected bilateral knee disabilities may have increased in severity since his most recent VA examination in July 2014.  Further, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing for pain of the pertinent joint, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The examination reports of record do not include the testing required by VA regulation.  See Correia, supra; 38 C.F.R. § 4.59.

The issue of entitlement to SMC at the housebound rate (to include the implied issue of whether individual service-connected disabilities warrant TDIU) is inextricably intertwined with the issue being remanded.  See Harris, supra.  Further, the issue has not been adjudicated by the AOJ in the first instance, and it must be remanded to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the current severity of his service-connected bilateral knee disabilities.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test range of motion for pain for the knee joints in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

The examiner must also provide specific findings as to the residuals of knee replacement (if any) in accordance with the applicable rating criteria.

2.  Readjudicate the ratings assigned for the Veteran's service-connected bilateral knee disabilities and the issue of entitlement to SMC at the housebound rate (to include the implied issue of whether individual service-connected disabilities warrant TDIU).  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


